Citation Nr: 1313362	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the claim of entitlement to service connection for a skin disability should be reconsidered, and if so, whether the claim should be granted.

2.  Whether the claim of entitlement to service connection for a right thigh disability should be reconsidered, and if so, whether the claim should be granted. 

3.  Whether the claim of entitlement to service connection for a posttraumatic stress disorder (PTSD) should be reconsidered, and if so, whether the claim should be granted.

4.  Entitlement to service connection for psychiatric disability other than PTSD.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to a disability rating in excess of 10 percent for migraine headaches prior to December 23, 2008, and in excess of 50 percent thereafter, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty from March 1969 to April 1973.  

This case came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2010, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims files.  The Board remanded the case for additional development in May 2010; the case has now been returned to the Board for appellate action.

The Board notes that the Veteran maintained in his hearing testimony that he was unemployable due to his service-connected migraine headaches.  The record reflects that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  

Accordingly, the Board concludes that the issue of entitlement to a TDIU based on the Veteran's migraine headaches is properly before the Board.

The Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The evidentiary record in this case indicates psychiatric diagnoses for the Veteran of PTSD, an anxiety disorder and depression.  Accordingly, the Board has concluded that the issue of entitlement to service connection for psychiatric disability other than PTSD is also on appeal..

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claims that is not already included in the paper claims files.

The issues of entitlement to service connection for a skin disability, a right thigh disability, a psychiatric disability and hemorrhoids, as well as the issue of entitlement to a higher disability rating for migraine headaches, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Relevant service department records that existed at the time of the prior denial of service connection for seborrheic dermatitis were associated with the claims files after the August 1974 rating decision was issued.

2.  Relevant service department records that existed at the time of the prior denial of service connection for the residuals of a right thigh injury were associated with the claims files after the August 1974 rating decision was issued.

3.  Relevant service department records that existed at the time of the prior denial of service connection for PTSD were associated with the claims files after the January 2005 rating decision was issued.


CONCLUSIONS OF LAW

1.  The requirements for reconsidering a claim of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).

2.  The requirements for reconsidering a claim of entitlement to service connection for a right thigh disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).

3.  The requirements for reconsidering a claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105.

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

II.  Factual Background and Analysis

The Veteran originally filed his claims of entitlement to service connection for a skin condition and a hematoma of the right thigh in February 1974.  In an August 1974 rating decision, the Veteran was denied entitlement to service connection for seborrheic dermatitis and a right thigh hematoma.  It was noted in the rating decision that the Veteran's service medical records were not complete; the records in evidence included only dental records and the entry and separation examination reports.  The Veteran did not appeal this decision.

The Veteran originally filed his claim of entitlement to service connection for PTSD in August 2004.  In a January 2005 rating decision, the claim was denied because the RO determined that the information of record concerning stressors was not specific enough to be verified.  The Veteran submitted a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued in April 2006, but the Veteran did not submit a substantive appeal.

The next communication from the appellant or his representative was received in December 2006, when the Veteran's representative submitted claims for service connection for a skin rash, a right leg condition and PTSD, with attachments.  These attachments included many pages of service medical records, including clinical treatment records, that are not duplicative of the service treatment records already in the claims files.  These records show that the Veteran was treated for a rash on his chest in April 1973; the rash had first been noted eight months before when the Veteran was in Thailand.  The records also show that the Veteran had been put on profile for a hematoma of the right thigh in June 1971; he had received ultrasound and whirlpool treatments for this hematoma.  The service medical records also reflect that the Veteran sought treatment for complaints of a nervous problem in January 1973.  He said that he was unable to sleep because of nervousness.

These service records are relevant and they existed when each one of these three claims was previously denied.  Therefore, reconsideration of each one of these three claims is in order.  



ORDER

The Board having determined that relevant service department records have been received, reconsideration of the claim of entitlement to service connection for a skin disability is granted. 

The Board having determined that relevant service department records have been received, reconsideration of the claim of entitlement to service connection for a right thigh disability is granted.

The Board having determined that relevant service department records have been received, reconsideration of the claim of entitlement to service connection for PTSD is granted. 


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.  

With respect to the claim for service connection for skin disability, the Board notes that the Veteran's service treatment records reveal that he was treated for a rash on his right ankle in June 1972.  No skin disorder was noted in the report of the service separation examination conducted in March 1973.  The Veteran subsequently sought treatment for a rash on his chest in April 1973.  On physical examination, he had a rash on his chest that was described as having first been noted eight months before when the Veteran was on temporary duty in Thailand.

Post-service, the Veteran submitted an application for benefits in February 1974.  He underwent a VA medical examination in April 1974.  He reported having had a skin rash in Thailand.  On physical examination, erythema over the sternum was observed.  The examiner rendered a diagnosis of mild seborrheic dermatitis.  VA treatment records indicate that the Veteran was treated for a rash on the chest diagnosed as seborrheic eczema in February 1975, for dermatitis in February 2002, and for a pruritic skin condition on the sternum area of the chest that was diagnosed as nonspecific dermatitis in November 2002.  The Veteran testified at his March 2010 Board videoconference hearing that he has experienced outbreaks of the rash he initially incurred in Thailand throughout the years up to the present.  The evidence of record also includes an August 2011 written statement from the Veteran's sister indicating that the Veteran had symptoms of 'jungle rot' when he returned from service.  The Veteran's most recent VA treatment records (dated in 2012) reflect continuing dermatologic treatment.

In light of these circumstances, the Board has also concluded that the Veteran should be afforded a VA examination to determine the nature and etiology of his skin disability.

The Veteran's service medical records indicate that he was treated for a large hematoma of his right thigh in May and June of 1971.  In September 1972, he complained of pain in his right leg.  No complications or sequelae were found on the separation examination conducted in March 1973.  The Veteran testified at his March 2010 Board videoconference hearing that his right thigh muscle had been torn as a result of the in-service injury.  The April 2012 VA medical examination of the right thigh addressed the neurological aspects of the Veteran's right thigh complaints, but did not specifically address whether there were any right thigh muscle residuals.  On remand, the Veteran should be afforded another right thigh examination.

The Veteran's service medical records indicate that he was treated for a thrombosed hemorrhoid in June 1972.  Post-service VA medical records indicate that the Veteran has continued to be treated for hemorrhoids.  For example, a July 2004 note states that the Veteran's bleeding might be from hemorrhoids and a March 2012 primary care note indicates that the Veteran was getting conservative management of his hemorrhoids.  There is no medical opinion of record on the question of whether the hemorrhoids clinically noted post-service are related to the thrombosed hemorrhoid treated in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, such an opinion should be obtained.

The Veteran's service medical records indicate that he sought treatment in January 1973, for a nervous problem.  He said that he was unable to sleep due to nervousness.  Post-service VA treatment records include notations of diagnoses of depression, anxiety and PTSD.  A May 2001 VA psychological assessment includes the Veteran's report that the airbase where he was stationed in Thailand had come under enemy rocket fire, mortar fire and infiltration while he was there.  The Veteran has submitted an extract from an unknown source that indicates Ubon airbase in Thailand came under a sapper attack in June 1972.  A November 2003 VA psychiatry note indicates that it had become apparent, upon further review, that the Veteran had struggled with various mental health symptoms over the years since his discharge from the Air Force.  A December 2004 VA psychiatric examination yielded a diagnosis of PTSD.  Reports from a private psychologist indicate that the Veteran has PTSD which is related to an in-service incident that occurred in Thailand.  A July 2008 letter from a man who served with the Veteran in Thailand states that something had gone awry on a mission after which the Veteran's duties were curtailed and he became reclusive.  The Veteran has stated that this incident involved misalignment of a bomb targeting system that he had calibrated.

Subsequent to the Board's issuance of the May 2010 remand, 38 C.F.R. § 3.304(f) was amended, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending on July 13, 2010.

The first element of service connection for PTSD is medical evidence diagnosing the condition.  Here, the Veteran has received a diagnosis of PTSD from a competent medical professional and VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-144.

The second element of service connection is credible supporting evidence that the claimed in-service stressor(s) occurred.  The existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this case, the development relating to the Veteran's claimed stressors is insufficient.  First, the Veteran was only stationed in Thailand for a few months, but no verification concerning enemy fire on the airbase or infiltration of the airbase during that period has been attempted.  In addition, no attempt has been made to verify the problem with a target intercept computer that resulted in errant bombing during that period as described by the Veteran.  Second, the Veteran's complete service personnel records, including narrrative performance evaluation reports, which might reflect the reported occurence of constriction of his duties due to an error are not of record.  In addition, the Veteran has reported psychiatric treatment in service, but this is not reflected in the service medical records in evidence; however, psychiatric records are stored separately from clinical records.  Service personnel and medical records are deemed to be constructively of record in proceedings before the Board and should be obtained, if available, prior to further review of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  These deficiencies must be rectified on remand.

In addition, the question of whether the Veteran's psychiatric disability is etiologically related to any service-connected disability has not been addressed.  

Furthermore, the evidence of record contains VA treatment records for the Veteran dated between 1998 and 2012.  Review of the 1998 records reveals that the Veteran was treated at VA facilities in New Jersey prior to 1998.  For example, an October 1998 nurse practitioner note states that the Veteran had received treatment two years before at Brick.  VA is therefore on notice of records that may be supportive of the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  The originating agency should undertake appropriate development to obtain all outstanding, pertinent treatment records, including records dated from March 2012 onward.

Pursuant to the May 2010 Board remand, the appellant was afforded a VA medical examination in June 2012; there was no indication in the examiner's report that review of the claims file had been accomplished.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  

In addition, the examiner made contradictory findings, stating that the Veteran did not have any prostrating attacks and then stating that the Veteran had experienced prostrating attacks of once every month on average.  Furthermore, the examiner did not address the lay evidence of record that the appellant's headaches were very debilitating or that they frequently rendered him unable to function.  The examiner also did not address the December 2008 VA neurologist's opinion that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, but simply opined that the Veteran could work although he might have to take time off if his headaches were severe.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the June 2012 examination was inadequate for the reasons stated above.  On remand, the Veteran should be afforded another examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected migraine headaches.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with all required notice, to include notice with respect to a claim for secondary service connection for psychiatric disability and a claim for a TDIU based on the service-connected migraine headaches.  In addition, provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return it.

2.  Undertake appropriate development to obtain all available, outstanding service treatment records and service personnel records, to include the Veteran's Air Force narrative performance evaluation reports and disciplinary records (including records relating to restrictions placed on the scope of his duties).  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  Undertake appropriate development to obtain any pertinent VA treatment records dated between 1973 and 1998, and beginning March 2012.  The search must encompass VA facilities in New Jersey and Philadelphia.  

4.  After all outstanding, available records have been associated with the record, arrange for the Veteran to be provided an appropriate medical examination of his right thigh to determine the nature and extent of muscle or other residuals of the 1971 right thigh hematoma that have been present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to the examiner for review.

5.  Afford the Veteran an examination by an examiner with sufficient expertise to determine the etiology of his hemorrhoids.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The examiner must render an opinion as to whether there is a 50 percent or better probability that any hemorrhoids present during the period of the are etiologically related to the thrombosed hemorrhoid treated in June 1972, or are otherwise etiologically related to service.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the examiner should explain why the opinion cannot be provided.  

6.  Afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The examiner should identify all skin disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service is otherwise etiologically related to service.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the examiner must explain why the opinion cannot be provided.  

7.  Make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service, within the purview of the 2010 amendment to the regulation governing PTSD claims.  Ensure that appropriate use of the services of the Joint Services Records Research Center (JSRRC) was accomplished prior to making this determination.

8.  Then, afford the Veteran an examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The RO or the AMC must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and any stressors which it has determined are established by the record.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO or the AMC) may be considered for the purpose of determining whether the Veteran has PTSD due to a stressor in service.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that PTSD has been present during the period of the claim, the examiner should identify the elements supporting the diagnosis, to include the specific stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service, is otherwise etiologically related to service, or was caused or permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the examiner must explain why the opinion cannot be provided.  

9.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature, frequency, duration and severity of his headaches.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected migraine headaches are sufficient by themselves to prevent him from securing or maintaining substantially gainful employment that is consistent with the Veteran's education and occupational experience.  The examiner must provide a detailed rationale for the opinion. 

10.  Undertake any other indicated development.

11.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


